DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 10/31/2019.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grazioli U.S. 2017/0173768.
In regards to claim 1, Grazioli discloses A method for capturing at least one characteristic variable of at least one tool (tool 10), comprising: connecting the tool to at least one additional module (17 and 110), detecting with the additional module at least one characteristic variable of the tool (see at least paragraph 42 variables are at least acceleration and vibration a(t) and temperature; pressure paragraph 45, and run time and number of setting operations completed see paragraph 45 are all detected characteristics variables of the tool detected by the additional module); and executing at least 
In regards to claim 2, Grazioli discloses The method as claimed in claim 1, Grazioli further discloses executing at least one calibration operation (see at least paragraph 45 and 46) , wherein at least one operating value for the characteristic variable is derived and saved via the additional module (see at least paragraphs 45, 46, and 47).
In regards to claim 3, Grazioli discloses The method as claimed in claim 2, Grazioli further discloses establishing a wear characteristic of the tool from a comparison of the at least one operating value with the at least one reference value (see at least paragraph 48 the wear characteristics is the number of setting operations completed which is established from the comparison of operating values with reference values in at least paragraphs 44-46).
In regards to claim 4, Grazioli discloses The method as claimed in claim 2, Grazioli further discloses establishing a malfunction characteristic of the tool from a comparison of the at least one operating value with the at least one reference value (the malfunction characteristic is the maximum permissible vibrational strain see at least paragraph 54 which is established from the comparison of the at least one operating value with the reference value).
In regards to claim 5, Grazioli discloses The method as claimed in one of the preceding claims claim 1, Grazioli further discloses executing at least one statistical operation, wherein at least one statistical characteristic is derived from the at least one characteristic variable via the additional module, and is saved (see at least paragraph 54, 55 as well as paragraph 63).
In regards to claim 6, Grazioli discloses The method as claimed in one of the preceding claims claim 1, Grazioli further discloses generating at least one application-specific instruction associated with 
In regards to claim 8, Grazioli discloses The method as claimed in claim 1, Grazioli further discloses further comprising detecting at least one environmental characteristic of the tool via the additional module.
In regards to claim 9, Grazioli discloses An additional module (17 and 110) for the execution of a method for capturing at least one characteristic variable of at least one tool (at least tool 10), the additional module configured to: connect to the tool (fig. 1a and fig. 7a), detect at least one characteristic variable of the tool (see at least paragraph 42 variables are at least acceleration and vibration a(t) and temperature; pressure paragraph 45, and run time and number of setting operations completed see paragraph 45 are all detected characteristics variables of the tool detected by the additional module), and executing at least one training operation (see at least paragraph 44, 45, and 46), in which at least one reference value (see at least paragraph 44 algorithm 22 is used with filter 21.2 to evaluate and store the initial training operation data) for the at least one characteristic variable is derived via the additional module, and is saved (see at least paragraph 44).
In regards to claim 10, Grazioli discloses A tool (at least 10 and 10.1) comprising: at least one additional module (17 and 110) configured to execute a method for capturing at least one characteristic variable of the tool, the additional module further configured to: connect to the tool (fig. 1a and fig. 7a), detect at least one characteristic variable of the tool (see at least paragraph 42 variables are at least acceleration and vibration a(t) and temperature; pressure paragraph 45, and run time and number of setting operations completed see paragraph 45 are all detected characteristics variables of the tool detected by the additional module), and executing at least one training operation (see at least paragraph 44, 45, and 46), in which at least one reference value (see at least paragraph 44 algorithm 22 
In regards to claim 11, Grazioli discloses The method as claimed in claim 1, Grazioli further discloses wherein the tool is configured as a hand-held power tool (see at least fig. 1A and 7A).
In regards to claim 12, Grazioli discloses The method as claimed in claim 1, Grazioli further discloses, wherein the tool is detachably connected to the additional module (see at least paragraph 58).
In regards to claim 13, Grazioli discloses The tool as claimed in claim 10, Grazioli further discloses wherein the tool is configured as a hand-held power tool (see at least fig. 1A and 7A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grazioli U.S. 2017/0173768 in view of Burch (U.S. 2014/0240125).
In regards to claim 7, Grazioli discloses The method as claimed in claim 1, Grazioli does not disclose detecting at least one positional characteristic of the tool via the at least one additional module. 
Burch teaches detecting at least one positional characteristic of the tool via an additional module (see at least paragraphs 49, 51, 61, 64).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Grazioli with the teachings of Burch such that the module included a device for detecting the position of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731